Decree affirmed with costs. Shea’s bill in equity against Venuti and his wife seeks to establish a resulting trust with respect to two lots in Holbrook. A master, whose report was confirmed, found (1) that these lots were purchased (and a house on one lot improved) with funds furnished originally by Shea, or from a joint account created with proceeds of mortgages upon the first lot purchased; (2) that title to each lot was taken in Mrs. Venuti’s name as straw for Shea; and (3) that, until Shea learned of later mortgages placed by Mrs. Venuti without his consent, he in effect made the payments upon the original mortgage and various new mortgages securing notes of Mrs. Venuti. She did not assume the outstanding mortgage on the first lot purchased. On the subsidiary facts, the master justifiably concluded that Shea and Mrs. Venuti intended that she should have no beneficial interest in either lot. A detailed statement of the complicated mortgage transactions will serve no useful purpose. The later three mortgages (from the proceeds of which Mrs. Venuti alone received benefit) were arranged by her without Shea’s knowledge. The final decree correctly ordered that the Venutis convey both lots to Shea and that Mrs. Venuti account to Shea for the mortgage proceeds received by her in excess of the aggregate amount paid out by her on the last mortgage. A resulting trust came into existence when each lot was purchased. Checovich v. Checovich, 339 Mass. 71, 74-75. Kennedy v. Innis, 339 Mass. 195, 200. That Mrs. Venuti was liable on certain mortgage notes we regard as in effect merely a loan to Shea of her credit. See Collins v. Curtin, 325 Mass. 123, 125. Cf. Goldman v. Finkel, 341 Mass. 492, 494. No facts found (including a permit application and a mechanic’s lien statement in which Mrs. Venuti was referred to as owner of the lots) are sufficient to rebut the presumption of a resulting trust. Other issues raised by the pleadings and dealt with by the master adversely to the Venutis have not been argued.